232 F.2d 892
James P. MITCHELL, Secretary of Labor, United StatesDepartment of Labor, Appellant,v.WELCOME WAGON, Inc., Appellee.
No. 12525.
United States Court of Appeals Sixth Circuit.
April 19, 1956.

Stuart Rothman, Bessie Margolin, and Sylvia S. Ellison, Washington, D.C., Jeter S. Ray, Nashville, Tenn., for appellant.
Robert H. Stickley, Lucius E. Burch, Jr., Memphis, Tenn., for appellee.
Before ALLEN, McALLISTER, and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised.


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment be and is hereby affirmed for the reasons set forth in the findings of fact and conclusions of law of the district court, 139 F. Supp. 674.1



1
 Because of factual difference between the instant case and Mitchell v. Joyce Agency, 7 Cir., 211 F.2d 241, the citation by the district court, in its conclusions of law, of the latter case, reversed in 348 U.S. 945, 75 S. Ct. 436, 99 L. Ed. 740, in no way affects the determination of the case